Citation Nr: 9901668	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-32 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
pulmonary tuberculosis with a right upper lobectomy, 
currently evaluated as 30 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease and cerebrovascular disease, as secondary to service-
connected chronic pulmonary tuberculosis with a right upper 
lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the 
veterans claim for an increased disability rating for 
chronic pulmonary tuberculosis with a right upper lobectomy, 
and request to reopen a claim of service connection for 
cardiovascular disease and cerebrovascular accident, as 
secondary to service connected chronic pulmonary tuberculosis 
with a right upper lobectomy.  The veteran, who served on 
active duty from March 1952 to February 1954, appealed that 
decision, and the case was forwarded to the Board for review.


REMAND

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that additional development is warranted. 

In reviewing the record, the Board notes that, while the 
veteran underwent a VA compensation examination in July 1997, 
the evaluation did not include pulmonary function studies.  
As the veterans service-connected pulmonary tuberculosis and 
right upper lobectomy are rated under 38 C.F.R. § 4.97, Codes 
6723 and 6844, and a rating under the latter Code is based 
upon the results of pulmonary function testing, such studies 
must be performed.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board further notes that the claims file contains four 
examination reports performed on the veteran at the Johnson 
Clinic in Rugby, ND, by Hubert L. Seiler, M.D., for the 
period July 1992 through September 1992.  The diagnostic 
impressions during this time included chronic lung problems 
and status post lung surgery for tuberculosis with residual 
chronic obstructive pulmonary disease and pulmonary fibrosis.  
The Board finds that this medical evidence raises an issue of 
secondary service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis.  The Board 
is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991). 

The issue of secondary service connection for COPD and 
pulmonary fibrosis is intertwined with the issue on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  That 
is, this raised issue, which are not in appellate status and 
has not been adjudicated by the RO, is inextricably 
intertwined with the increased rating claim on appeal because 
there is a very real potential that the conclusion reached in 
the secondary service connection claim would have a 
meaningful impact upon the increased rating issue. Hoyer v. 
Derwinski, 1 Vet. App. 180 (1991); Harris, supra.  
Accordingly, the RO must adjudicate the raised, intertwined 
claim of secondary service connection prior to entry of a 
final appellate decision on the claim for a rating in excess 
of 30 percent for pulmonary tuberculosis with a right upper 
lobectomy. 

In view of the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  It is the Board's judgment that, given the absence 
of an opinion that has addressed this question, another 
examination is required in which the doctor reviews all 
records and addresses the question of the etiology of the 
veteran's COPD and pulmonary fibrosis.  38 C.F.R. § 4.2 
(1998); Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
should also address the applicability of Allen v. Brown, 7 
Vet. App. 439 (1995).
 
Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.303(a) (1998), the Board is of the 
opinion that further development is warranted.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions:

1.  The veteran should be scheduled for a 
VA pulmonary examination, for the 
purposes of determining the etiology and 
extent of any COPD or pulmonary fibrosis 
that may be present, and to determine the 
current severity of his service-connected 
status post pulmonary tuberculosis with a 
right upper lobectomy.  As to the 
etiology of COPD and pulmonary fibrosis, 
the examiner should opine whether it is 
at least as likely as not that COPD and 
pulmonary fibrosis, if present, were 
caused or aggravated by the veterans 
service-connected pulmonary tuberculosis 
with a right upper lobectomy.  Pulmonary 
function studies must be accomplished, as 
well as any additional diagnostic tests 
deemed appropriate by the examining 
physician.  The examiner must review the 
entire claims file, to include a copy of 
this REMAND, in conjunction with this 
examination. 

2.  Following the above, the RO should 
review the examination report, and assure 
all requested information has been 
provided.  If not, the examination report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. § 
4.2 (1998).

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the intertwined issue of 
entitlement to secondary service 
connection for COPD and pulmonary 
fibrosis.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
status post pulmonary tuberculosis with a 
right upper lobectomy.

4.  In the event any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC), and be given an opportunity to 
respond thereto.  If the determination 
with respect to the intertwined claim for 
secondary service connection for COPD and 
pulmonary fibrosis is adverse to the 
appellant, the RO should furnish a 
supplemental statement of the case to the 
appellant and his representative and 
advise of the appropriate time limit 
within which a substantive appeal must be 
filed in order to perfect appellate 
review of the intertwined issue. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information and to accord the 
veteran due process of the law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.

Appellate review of the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for cardiovascular disease and cerebrovascular 
disease, as secondary to service-connected chronic pulmonary 
tuberculosis with a right upper lobectomy, must be deferred 
pending adjudication of the claim for secondary service 
connection for COPD and pulmonary fibrosis.

The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  No action is required of the veteran until he is 
notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
